ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Woods Drug and Alcohol Testing, Inc.         )      ASBCA No. 59621
                                             )
Under Contract No. W912CN-09-C-0063          )

APPEARANCE FOR THE APPELLANT:                       Ms. Sheila L. Woods
                                                     CEO, President

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Jamal A. Rhinehardt, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The parties have settled the referenced appeal. Accordingly, it is hereby dismissed
with prejudice.


       Dated: 22 April 2015




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59621, Appeal of Woods Drug and
Alcohol Testing, Inc., rendered·in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals